
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.35



POWER PURCHASE AND SALE AGREEMENT

between

EME Homer City Generation L.P.

and

Edison Mission Marketing & Trading, Inc.


Sales by Edison Mission Marketing & Trading, Inc. will be pursuant to:

Edison Mission Marketing & Trading, Inc.'s Rate Schedule
FERC No. 1 (Docket No. ER99-852, dated February 5, 1999)

Sales by EME Homer City Generation L.P. will be pursuant to:

EME Homer City Generation L.P.'s Rate Schedule
FERC No. 1 (Docket No. ER99-6661, dated February 24, 1999)

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Article 1.   Definitions   1
Article 2.
 
Transactions and Commitments of the Parties
 
4     2.1   Form of Contract   4     2.2   Non-Firm Transactions   5     2.3  
Firm Transactions   5
Article 3.
 
Quantity and Interruptions of Firm Transactions
 
5     3.1   Quantity   5     3.2   Interruptions of Firm Transactions   5
Article 4.
 
Delivery Points and Reliability Guidelines
 
7     4.1   Delivery Point   7     4.2   Reliability Guidelines   7
Article 5.
 
Price
 
7
Article 6.
 
Term
 
7
Article 7.
 
Records and Billing
 
7     7.1   Accounting Period   7     7.2   Late Payments   7     7.3   Billing
  7     7.4   Records   8     7.5   Termination   8
Article 8.
 
Limitation of Liability
 
8     8.1   Title Transfer   8     8.2   Responsibilities and Liabilities   8  
  8.3   Remedies   8     8.4   Limitation of Liability   8
Article 9.
 
Assignment and Succession
 
9
Article 10.
 
Force Majeure and General Limitation of Liability
 
9     10.1   Effect of Force Majeure   9     10.2   Force Majeure   9     10.3  
Good Electric Operating Practice   9     10.4   Interruption by Transmitting
Utility   9
Article 11.
 
Taxes
 
10     11.1   Allocation of an Indemnity of Taxes   10     11.2   Cooperation  
10
Article 12.
 
Arbitration
 
10
Article 13.
 
Events of Default
 
10     13.1   Event of Default   10     13.2   Rights Under Agreement   11    
13.3   Termination Upon Default   11

i

--------------------------------------------------------------------------------


Article 14.
 
Miscellaneous
 
11     14.1   Regulatory   11     14.2   Authorizations   12     14.3   Notices
  12     14.4   Costs   12     14.5   Expenses   13     14.6   Consent to
Recording   13     14.7   Entirety   13     14.8   Governing Law   13     14.9  
Non-Waiver   13     14.10   UCC Applicability   13     14.11   Severability   13
    14.12   Security   13     14.13   Set-Off   13     14.14   Headings   14    
14.15   Confidentiality   14     14.16   Forward Contract   14     14.17  
Energy Sales Agreement   14     14.18   Rights of EMMT Subject to Certain Other
Agreements   14     14.19   Special Termination Event   15     14.20   Risk
Management Guidelines   15 Exhibit A   Form of Transaction Summary   16
Exhibit B
 
EMMT's FERC Rate Schedule No. 1
 
18
Exhibit C
 
EME Homer City Generation L.P.'s FERC Rate Schedule No.
 
19

ii

--------------------------------------------------------------------------------




POWER PURCHASE AND SALE AGREEMENT


        THIS POWER PURCHASE AND SALE AGREEMENT (the "Agreement") is made and
entered into this 31st day of October, 2002, by and between EME Homer City
Generation L.P., a Pennsylvania limited partnership, hereinafter referred to as
"Homer City" or the "Counterparty", and Edison Mission Marketing &
Trading, Inc., a California corporation, hereinafter referred to as "EMMT" (each
a "Party" and collectively, the "Parties").


WITNESSETH:


        WHEREAS, EMMT and Counterparty are not end users of Power, and the Power
purchased and sold hereunder will not be used for Buyer's consumption; and

        WHEREAS, EMMT and Counterparty may from time to time request of the
other to either Purchase and/or Sell Power and enter into Power Purchase and
Sale Transactions pursuant to which Power is delivered and received at one or
more mutually agreeable Delivery Points; and

        WHEREAS, the Parties desire to set forth certain terms and conditions
applicable to any such Power Purchase and Sale Transaction;

        NOW, THEREFORE, in consideration of the mutual agreements, covenants and
conditions herein contained, EMMT and Counterparty hereby agree as follows:


ARTICLE 1.
DEFINITIONS


        In addition to terms defined elsewhere in this Agreement, the following
definitions shall apply hereunder:

        "Affiliate" shall have the meaning set forth in the Participation
Agreements.

        "Basic Lease Rent" shall have the meaning set forth in the Participation
Agreements.

        "Business Day" means any day on which Federal Reserve member banks in
New York City are open for business.

        "Buyer" means the Party hereunder who is obligated to purchase Power
during the Period of Delivery specified for that Transaction.

        "Collateral Agent" shall have the meaning set forth in the Participation
Agreements.

        "Company" means a Party and "Companies" means the Parties.

        "Contract Price" means the agreed price for the purchase of Power in a
Transaction, which will be fair and equitable and would be be agreed to by a
prudent person with an nonaffiliated third party and which will be determined in
accordance with fair market value based on standard industry practice, and which
Counterparty will be able to confirm by conducting reasonable audits on EMMT's
procedures for determining fair market value.

        "Contract Quantity" means that quantity of Power which Seller agrees to
sell to Buyer, and which Buyer agrees to purchase from Seller in a Transaction.

        "Delivery Point" means the point(s) of delivery agreed in the
Transaction.

        "Due Date" means the date on which payments are due hereunder.

        "Energy Sales Agreement" means the Energy Sales Agreement between the
Parties dated as of March 18, 1999, until and to the extent superceded by the
Master Purchase, Sale and Services

1

--------------------------------------------------------------------------------




Agreement entered into or to be entered into by the Parties on or about the date
hereof, and thereafter, to the extent so superseding, such Master Purchase, Sale
and Services Agreement.

        "EPT" means Eastern Prevailing Time, that is the prevailing time
(standard or daylight savings) used at the Delivery Point.

        "Expiration Date" means the date on which an option expires, as
specified in the Transaction Summary.

        "Facility Leases" shall have the meaning set forth in the Participation
Agreements.

        "Fair Market Value" means such price as is fair and equitable and would
be agreed to by a prudent person with a nonaffiliated third party and which for
purposes of this Agreement will be determined by EMMT in accordance with fair
market value based on standard industry practice, and which Homer City will be
able to confirm by conducting reasonable audits on EMMT's procedures for
determining fair market value.

        "Homer City Financing Documents" means (i) the Participation Agreement
(PA1), dated as of December 7, 2001, between Homer City, Homer City OL1 LLC,
Wells Fargo National Bank Northwest, National Association, General Electric
Capital Corporation, Homer City Funding LLC, The Bank of New York (as Security
Agent) and The Bank of New York (as Bondholder Trustee); (ii) the Participation
Agreement (PA2), dated as of December 7, 2001, between Homer City, Homer City
OL2 LLC, Wells Fargo National Bank Northwest, National Association, General
Electric Capital Corporation, Homer City Funding LLC, The Bank of New York (as
Security Agent) and The Bank of New York (as Bondholder Trustee); (iii) the
Participation Agreement (PA3), dated as of December 7, 2001, between Homer City,
Homer City OL3 LLC, Wells Fargo National Bank Northwest, National Association,
General Electric Capital Corporation, Homer City Funding LLC, The Bank of New
York (as Security Agent) and The Bank of New York (as Bondholder Trustee);
(iv) the Participation Agreement (PA4), dated as of December 7, 2001, between
Homer City, Homer City OL4 LLC, Wells Fargo National Bank Northwest, National
Association, General Electric Capital Corporation, Homer City Funding LLC, The
Bank of New York (as Security Agent) and The Bank of New York (as Bondholder
Trustee); (v) the Participation Agreement (PA5), dated as of December 7, 2001,
between Homer City, Homer City OL5 LLC, Wells Fargo National Bank Northwest,
National Association, General Electric Capital Corporation, Homer City Funding
LLC, The Bank of New York (as Security Agent) and The Bank of New York (as
Bondholder Trustee); (vi) the Participation Agreement (PA6), dated as of
December 7, 2001, between Homer City, Homer City OL6 LLC, Wells Fargo National
Bank Northwest, National Association, General Electric Capital Corporation,
Homer City Funding LLC, The Bank of New York (as Security Agent) and The Bank of
New York (as Bondholder Trustee); (vii) the Participation Agreement (PA7), dated
as of December 7, 2001, between Homer City, Homer City OL7 LLC, Wells Fargo
National Bank Northwest, National Association, General Electric Capital
Corporation, Homer City Funding LLC, The Bank of New York (as Security Agent)
and The Bank of New York (as Bondholder Trustee); (viii) the Participation
Agreement (PA8), dated as of December 7, 2001, between Homer City, Homer City
OL8 LLC, Wells Fargo National Bank Northwest, National Association, General
Electric Capital Corporation, Homer City Funding LLC, The Bank of New York (as
Security Agent) and The Bank of New York (as Bondholder Trustee); and (ix) the
Letter Agreement dated as of December 7, 2001, between EMMT and The Bank of New
York (as Security Agent).

        "Interest Rate" means the lesser of Prime Rate plus 1.0 percent and the
maximum lawful rate permitted by applicable law.

        "Insolvency Proceedings" shall have the meaning set forth in
section 14.18(b).

        "Lease Event of Default" shall have the meaning set forth in the
Participation Agreements.

2

--------------------------------------------------------------------------------




        "Lease Financing Party" shall mean each Owner Lessor and each Owner
Participant.

        "Master Agreement" means this Agreement.

        "Nature of Transaction" means whether the Transaction is non-firm, as
set forth in Article 2.2 of this Agreement, or firm, as set forth in Article 2.3
of this Agreement.

        "Operative Documents" shall have the meaning set forth in the
Participation Agreements.

        "Owner Lessor" shall have the meaning set forth in the Participation
Agreements.

        "Owner Lessor's Percentage" shall have the meaning set forth in the
Participation Agreements.

        "Owner Participant" shall have the meaning set forth in the
Participation Agreements.

        "Participation Agreement" shall mean each of the Participation
Agreements described in the definition of Homer City Financing Documents in this
Agreement, and "Participation Agreements" shall mean all of such Participation
Agreements.

        "Period of Delivery" means the period of time measured from the date
deliveries are to commence under a Transaction through the date deliveries are
to terminate under a Transaction, which period shall not exceed twelve
(12) months.

        "Power" means electric capacity and/or energy or associated services.

        "Premium" means the premium amount for the purchase or sale of an option
to purchase or sell Power as specified in the Transaction Summary.

        "Price" means Contract Price.

        "Prime Rate" means, for any date, the per annum rate of interest
announced from time to time by Citibank, N.A., as its "prime" rate for
commercial loans, effective for such date as established from time to time by
such bank.

        "Quantity" means Contract Quantity.

        "Regulatory Approvals" means, for any Transaction, all applicable state
and federal regulatory authorizations, consents, or approvals required for the
Transaction to occur.

        "Renewal Rent" shall have the meaning set forth in the Participation
Agreements.

        "Rent" shall have the meaning set forth in the Participation Agreements.

        "Revenue Account" shall have the meaning set forth in the Participation
Agreements.

        "Risk Management Guidelines" shall have the meaning set forth in
Section 14.20.

        "Schedule," "Scheduled," or "Scheduling" means communicating with and
confirming with a Transmitting Utility or other parties or Buyer or Seller that
a particular amount of Power is to be delivered or received and providing all
such information and satisfying all such requirements as may be necessary to
cause such Transmitting Utility to recognize and confirm the delivery or receipt
of the Power.

        "Seller" means the Party hereunder who is obligated to sell Power during
the Period of Delivery specified for that Transaction.

        "Senior Debt" shall have the meaning set forth in Section 14.18(c).

        "Strike Price" means the price at which Buyer may exercise its option to
purchase or sell Power or accept a cash payment in lieu thereof.

        "Subordinated Debt" shall have the meaning set forth in
Section 14.18(c).

3

--------------------------------------------------------------------------------




        "Supplemental Lease Rent" shall have the meaning set forth in the
Participation Agreements.

        "System Resources" means the electrical systems on which Seller and
Buyer, or the third party(ies) designated by them, have arranged for Seller to
make and Buyer to receive delivery of Power under this Agreement.

        "Taxes" means all ad valorem, property, occupation, utility, gross
receipts, sales, use, excise and other taxes, governmental charges, licenses,
permits and assessments, other than taxes based on net income or net worth.

        "Termination Value" shall have the meaning set forth in the
Participation Agreements.

        "Transaction" means a particular, specifically agreed to purchase or
sale of Power, or a physical derivative of such a purchase or sale, to be
performed under this Agreement, as evidenced by the agreement of the Parties
documented in accordance with Article 2.1 of this Agreement. The Parties agree
that any physically settled option Transaction qualifies as and shall be
considered a "trade option" pursuant to 17 C.F.R. Sec. 32.4(a).

        "Transaction Summary" means a written notice setting forth the specific
terms of a Transaction, similar to the form set forth on Exhibit "A".

        "Transmitting Utility" means the utility or utilities transmitting power
(not Buyer or Seller) to or from the Delivery Point(s) in an individual
Transaction hereunder.


ARTICLE 2.
TRANSACTIONS AND COMMITMENTS OF THE PARTIES


        2.1    Form of Contract.    The specific terms of individual
Transactions for the sale and delivery, purchase and receipt, and transmission
of Power hereunder shall be determined by EMMT at the time of the Transaction
and shall be confirmed by the Parties in the manner set forth in this
Article 2.1. The specific terms shall include at a minimum (i) the Period of
Delivery, (ii) the Contract Price, (iii) the Delivery Point(s), (iv) the
Contract Quantity, (v) the Nature of Transaction, (vi) for a Transaction
involving an option, the Premium, Strike Price, and Expiration Date, and
(vii) such other terms as agreed or such other terms contained in a Transaction
Summary. Such terms are collectively referred to herein as the "Economic Terms."
The Economic Terms of individual Transactions shall be confirmed in accordance
with the following:

        (a)  Each Party shall designate the persons with the authority to agree
to Transactions on behalf of such Party ("Authorized Representatives"). The
following persons are designated as the initial Authorized Representatives of
the Parties:

        (1)  For EMMT: Paul Jacob, Robert McGaughey, and Paul Weiss; and

        (2)  For Homer City: Georgia Nelson, Fred McCluskey, Guy Gorney, Mark
Mikulka, Doug McFarlan, Paul Gracey, John Finneran, and Maria Rigatti.

        (3)  The Parties may change their Authorized Representatives pursuant to
the notice provisions of Article 14.3.

        (b)  Each Transaction shall be effectuated and evidenced (i) by a
written notice executed by an Authorized Representative of EMMT ("Transaction
Summary") substantially in the form of Exhibit A hereto or (ii) in a telephonic
notice from EMMT to Homer City whereby Homer City is provided with all
information that would have been provided in a Transaction Summary, followed as
soon thereafter as practicable with a written Transaction Summary; in either
case, with reasonably acceptable documentation showing that the Contract Price
is at Fair Market Value, taking all parameters of the Transaction into account.

4

--------------------------------------------------------------------------------

        (c)  In the event of a conflict between the terms of this Agreement and
the "Additional Terms" in a Transaction Summary, the terms of this Agreement
shall apply to the relevant Transaction unless both Parties have executed the
Transaction Summary.

        Each Transaction, and the documentation of such Transaction, shall
constitute an integral part of this Agreement and shall be read and construed as
one with this Agreement.

        2.2    Non-Firm Transactions.    For purposes of this Agreement,
"Non-Firm" means, with respect to a Transaction, that delivery or receipt of
Power may be interrupted for any reason, or for no reason, without liability on
the part of either Party, except and to the extent a Party fails to give to the
other Party timely notice of interruption.

        Either Party may, at its sole discretion and without liability (except
for failure to provide notice of interruption within the time specified for such
notice in the documentation of the Transaction or this Agreement), interrupt, in
whole or in part, the Scheduling of Power at any time for any reason, provided
that notice of interruption shall be given to the other Party, and that no such
interruption shall be retroactive to any time prior to giving of notice of
interruption. In the event the interrupting Party fails to give timely notice of
interruption, the interrupting Party shall be liable only for direct actual
damages resulting from the failure to timely notify and shall only be liable in
the event the non-interrupting Party has exercised all reasonable efforts to
minimize and avoid such damages.

        The Parties hereby agree that such actual direct damages shall be
computed in the same manner as liquidated damages for the interruption of firm
transactions as set forth in Article 3 hereof, with respect to volumes of Power
not scheduled or delivered/received prior to notice of interruption and that
such damages shall be the sole and exclusive remedy for such event. Both Parties
hereby stipulate that such liquidated damages are reasonable in light of the
anticipated harm and the difficulty of estimation or calculation of actual
damages, and each Party hereby waives the right to contest such damages as an
unreasonable penalty.

        2.3    Firm Transactions.    For purposes of this Agreement, a
Transaction shall be deemed firm to the extent as specified in the terms in the
documentation of the Transaction. "Firm" means, with respect to a Transaction,
that either Party shall be relieved of its obligations to schedule or
deliver/receive without liability only to the extent that, and for the period
during which, such performance is prevented by Force Majeure. In the absence of
Force Majeure, the interrupting Party shall have the obligations set forth in
Article 3.2 of this Agreement.


ARTICLE 3
QUANTITY AND INTERRUPTIONS OF FIRM TRANSACTIONS


        3.1    Quantity.    The quantity of Power to be Scheduled for delivery
and receipt, subject to the other provisions of the Agreement and in each
Transaction hereunder, shall be the Contract Quantity. The Seller shall be
responsible for any transmission losses and loss charges relating to the
transmission of Power to the Delivery Point.

        3.2    Interruptions of Firm Transactions.    If the Transaction is a
firm Transaction, then with respect to the unauthorized failure to Schedule,
deliver, and/or receive in whole or in part the Contract Quantity in accordance
with this Agreement or a Transaction:

        (a)  As an alternative to the liquidated damages provisions of
Article 3.2(b) below, if the Parties both agree, the non-performing Party may
Schedule deliveries or receipts, as the case may be, pursuant to such terms as
the Parties agree in order to discharge some or all of the obligation to pay
liquidated damages. In the absence of such agreement, the liquidated damages
provisions of Article 3.2(b) below shall apply.

5

--------------------------------------------------------------------------------

        (b)  (1) In the event Seller fails to schedule and to deliver the
Contract Quantity, where such failure was not excused by Force Majeure (as
defined herein) or by Buyer, Seller shall pay Buyer on the date payment would
otherwise be due under this Agreement, pursuant to Article 3.2(b)(3) herein
below, an amount for each MWhr of such deficiency equal to the price at which
Buyer is, or would be able, to purchase or otherwise receive comparable supplies
of Power in a commercially reasonable manner (adjusted to reflect differences in
transmission costs, if any) minus the "Contract Price" reflected in the
Transaction Summary; provided, however, if the amount determined in the
preceding clause is negative, then the amount shall be equal to zero for
purposes of calculating the deficiency payment.

        (2)  In the event Buyer fails to schedule and to receive the Quantity,
where such failure was not excused by Force Majeure or by Seller, Buyer shall
pay the Seller, on the date payment would otherwise be due under this Agreement,
pursuant to Article 3.2(b)(3) herein below, an amount for each MWhr of such
deficiency equal to the "Contract Price" reflected in the Transaction Summary;
minus the price at which Seller is, or would be able, to sell or otherwise
dispose of comparable supplies of Power in a commercially reasonable manner
(adjusted to reflect differences in transmission costs, if any); provided,
however, if the amount determined in the preceding clause is negative, then the
amount shall be equal to zero for purposes of calculating the deficiency
payment.

        (3)  The Parties agree further that such payments for liquidated damages
will become due and payable hereunder, and that the non-performing Party will
pay the aggrieved Party any amounts due under this Article 3.2(b) upon receipt
by the non-performing Party of a written demand for payment setting forth the
basis and calculation, as set forth above, of the amount of liquidated damages
demanded, such demand to be sent in accordance with Article 14.3 (Notices) and
in accordance with the time schedules of Article 7.1 (date statements would be
due) and Article 7.2 (date payment would be due).

        (4)  Notwithstanding any other provision herein, EMMT agrees that it
will not enter into Transactions with Homer City on a forward (i.e., more than
day-ahead) basis obligating Homer City to pay liquidated damages in respect of a
failure by any of the three Homer City generating units to deliver electric
energy during the period for which such units are committed unless the
liquidated damages payable by Homer City, in combination with any damages
payable under the Energy Sales Agreement, total an aggregate amount of less than
$200 million.

        (c)  Both Parties hereby stipulate that the liquidated damages set forth
in Article 3.2(b) above are reasonable in light of the anticipated harm and the
difficulty of estimation or calculation of actual damages, and each Party hereby
waives the right to contest such damages as an unreasonable penalty.

        (d)  In the event either Party fails to pay to the other Party amounts
in accordance with Article 3.2(b) above when due, the aggrieved Party shall have
the right to (i) suspend performance under the Transaction for which such
amounts are due until such amounts plus interest have been paid, and/or
(ii) exercise any remedy available at law or in equity to enforce payment of
such amount plus interest.

6

--------------------------------------------------------------------------------





ARTICLE 4.
DELIVERY POINTS AND RELIABILITY GUIDELINES


        4.1    Delivery Point(s).    Seller shall deliver the Power to Buyer at
the Delivery Point(s).

        4.2    Reliability Guidelines.    Each Party agrees to adhere to
accepted electric industry practice and specifically adhere to the applicable
operating policies, criteria and/or guidelines of the North American Electric
Reliability Council ("NERC") and any regional or subregional requirement.


ARTICLE 5
PRICE


        Buyer agrees to pay Seller the Contract Price for Power. The Contract
Price will be the total consideration paid by Buyer to Seller for Power
Scheduled hereunder subject to Article 11.


ARTICLE 6
TERM


        Subject to the other provisions of this Agreement, the term of this
Agreement shall commence on the date first stated above and shall remain in
effect for an initial period of one year. This Agreement shall thereafter be in
effect from month to month, until terminated by either Party upon 30 days prior
written notice; provided, however, no such termination notice shall be effective
as to any ongoing Transaction hereunder until both Parties have fulfilled all
their obligations hereunder with respect to such Transaction.


ARTICLE 7.
RECORDS AND BILLING


        7.1    Accounting Period.    The accounting period shall be one
(1) calendar month. For each calendar month during the term of this Agreement,
EMMT shall render to Counterparty (by regular mail, facsimile or other
acceptable means pursuant to Article 14.3), on or before the fifth (5th) day of
the following calendar month, a statement setting forth (i) the amount of Power
received by the Buyer from the Seller for each Transaction, and (ii) the
Contract Price for such Power. The Parties hereby agree that they shall
discharge mutual debts and payment obligations due and owing to each other on
the same date pursuant to all Transactions through netting, in which case all
amounts owed by each Party to the other Party hereunder, including any related
damages, interest, and payment or credits, shall be netted so that only the
excess amount remaining due shall be paid by the Party who owes it. On or before
thirty (30) days after sending such statement to Counterparty, or if such day is
not a business day, the immediately following business day, the Party owing
payment shall render, by wire transfer or other method as agreed upon by the
Parties, the total amount to be paid by such Party to the other Party for the
Transactions set forth therein pursuant to Article 14.3. If Counterparty, in
good faith, disputes a statement, Counterparty shall provide a written
explanation of the basis for the dispute.

        7.2    Late Payments.    Late payments shall be payable with interest
accrued daily at the lesser of the Prime Rate of interest for commercial loans
per annum established by Citibank, New York, New York or its successor, plus one
(1%) percent or the highest lawful rate.

        7.3    Billing.    

        (a)  The Parties shall discuss disputes using commercially reasonable
efforts to resolve the dispute amicably and promptly. Upon determination of the
correct billing amount, the proper adjustment shall be paid or refunded
promptly, and in no event more than ten (10) days after such resolution, with
interest accrued in accordance with Article 7.2 from and including the date such
amount should have been paid.

7

--------------------------------------------------------------------------------



        (b)  The Parties shall have no rights to dispute the accuracy of any
bill or payment after a period of one (1) year from the date on which the
original bill was delivered.

        (c)  If either Party's records reveals that a bill was not delivered for
a specific transaction, either Party may deliver to the other a bill within one
(1) year from the date on which the bill should have been delivered under
Article 7.1 of this Agreement. Unless otherwise agreed, the payment terms for
this bill shall be in accordance with this Agreement and may not be altered
without proper notice and agreement between both Parties.

        7.4    Records.    Each Party, or any third party representative of a
Party, shall keep complete and accurate records and memoranda of its operations
hereunder, and shall maintain such data as may be necessary for the purpose of
ascertaining the reasonableness and accuracy of all relevant data, estimates, or
statements of charges submitted hereunder for a period of two (2) years from the
date of a Transaction. Furthermore, within the stated period of two (2) years
from the date of a Transaction, each Party may request in writing copies of the
records of the other Party to the extent reasonably necessary to verify the
accuracy of any statement, charge or computation made pursuant to the provisions
of this Agreement.

        7.5    Termination.    Article 7 of this Agreement will survive any
termination of the Agreement for the purpose of such billing and payment
objections.


ARTICLE 8
LIMITATION OF LIABILITY


        8.1    Title Transfer.    Title to Power Scheduled hereunder shall
transfer from Seller to Buyer at the Delivery Point.

        8.2    Responsibilities and Liabilities.    The Seller's
responsibilities and liabilities extend to the Delivery Point. The Buyer's
responsibilities and liabilities originate at and from the Delivery Point.

        8.3    Remedies.    Except for non-payment, the penalties herein are the
sole remedies, either at law or in equity, for either Party arising from the
performance or non-performance of this Agreement.

        8.4    Limitation of Liability.    FOR BREACH OF ANY PROVISION FOR WHICH
AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED IN THIS AGREEMENT, THE
LIABILITY OF THE DEFAULTING PARTY SHALL BE LIMITED AS SET FORTH IN SUCH
PROVISION, AND ALL OTHER DAMAGES OR REMEDIES HEREBY ARE WAIVED. IF NO REMEDY OR
MEASURE OF DAMAGES IS EXPRESSLY PROVIDED, THE LIABILITY OF THE DEFAULTING PARTY
SHALL BE LIMITED TO DIRECT DAMAGES ONLY, AND ALL OTHER DAMAGES AND REMEDIES,
EITHER AT LAW OR IN EQUITY, ARE WAIVED. IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR
INDIRECT DAMAGES IN TORT, FOR CONTRACT OR OTHERWISE, EITHER AT LAW OR IN EQUITY.


ARTICLE 9
ASSIGNMENT AND SUCCESSION


        Except for assignments to the Collateral Agent executed on or before the
date hereof, neither Party shall assign this Agreement or its rights hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. Upon any assignment made in compliance with
this Article 9, this Agreement shall inure to and be binding upon the successors
and assigns of the assigning Parties. Notwithstanding the foregoing, either
Party may, without the need for consent from the other Party, (i) transfer,
pledge, or assign this Agreement as security for any financing with financial
institutions; (ii) transfer or assign this Agreement to an Affiliate of such
Party, provided that all the persons obligated to fulfill the assigning Party's
obligations under the Agreement after the assignment have substantially
equivalent financial capability to that of all the persons obligated to fulfill

8

--------------------------------------------------------------------------------


the assigning Party's obligations under the Agreement before the assignment, or
(iii) transfer or assign this Agreement to any person or entity succeeding to
all or substantially all of the assets of such Party; provided, however, that
any such assignee shall agree to be bound by the terms and conditions hereof.


ARTICLE 10.
FORCE MAJEURE


        10.1    Effect of Force Majeure.    In the event either Party is
rendered unable by an event of Force Majeure to carry out wholly or in part its
obligations under a Transaction, if such Party gives notice and full particulars
of such event of Force Majeure to the other Party as soon as practicable after
the occurrence of the event relied on, then the obligations of the Party
affected by such event of Force Majeure pursuant to such Transaction, other than
the obligation to make payments then due or becoming due hereunder, shall be
suspended from the inception and throughout the period of continuance of any
such inability so caused, but for no longer period, and such event of Force
Majeure shall, so far as practicable, be remedied with all reasonable dispatch;
provided, however, that no provision of this Agreement shall be interpreted to
require Seller to deliver, or Buyer to receive, Power at points other than the
Delivery Point(s).

        10.2    Force Majeure.    The term "Force Majeure" means an event or
circumstance which prevents one Party from performing its obligations under one
or more Transactions, which event or circumstance was not anticipated as of the
date the Transaction was agreed to, which is not within the reasonable control
of, or the result of the negligence of, the Party claiming the Force Majeure,
and which, by the exercise of due diligence, the Party claiming the Force
Majeure is unable to overcome or avoid or cause to be avoided. Force Majeure
shall not be based on (i) the loss of Buyer's markets; (ii) Buyer's inability
economically to use or resell the Product purchased hereunder; (iii) the loss or
failure of Seller's supply; or (iv) Seller's ability to sell the Product at a
price greater than the Contract Price. Neither Party may raise a claim of Force
Majeure based in whole or in part on curtailment by a transmission provider
unless (i) such Party has contracted for firm transmission with a transmission
provider for the Product to be delivered to or received at the Delivery Point
and (ii) such curtailment is due to "force majeure" or "uncontrollable force" or
a similar term as defined under the transmission provider's tariff; provided,
however, that existence of the foregoing factors shall not be sufficient to
conclusively or presumptively prove the existence of a Force Majeure absent a
showing of other facts and circumstances which in the aggregate with such
factors establish that a Force Majeure as defined in the first sentence hereof
has occurred.

        10.3    Good Electric Operating Practice.    "Good Electric Operating
Practice" means the practices, methods and acts engaged in or approved by a
significant portion of the electric power industry during the relevant time
period, or the practices, methods and acts which, in the exercise of reasonable
judgment in light of the facts known at the time the decision was made, could
have been expected to accomplish the desired result consistent with reliability,
safety, expedition, the requirements of governmental agencies having
jurisdiction and, if appropriate or relevant under the Transaction in question,
at the lowest reasonable cost; such term is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to
constitute a spectrum of acceptable practices, methods or acts.

        10.4    Interruption by Transmitting Utility.    In a firm Transaction
pursuant to Article 2.3, interruption by a Transmitting Utility shall not be
deemed to be Force Majeure unless (i) the Party contracting with such
Transmitting Utility shall have made arrangements with such Transmitting Utility
for the firm transmission, as defined under the Transmitting Utility's tariff,
of the Power to be Scheduled hereunder and (ii) such interruption is due to a
Force Majeure as defined under the Transmitting Utility's tariff.

9

--------------------------------------------------------------------------------



ARTICLE 11
TAXES


        11.1    Allocation of and Indemnity for Taxes.    The Contract Price
paid hereunder includes full reimbursement for and Seller is liable for and
shall pay or cause to be paid, or reimburse Buyer if Buyer shall have paid, all
Taxes applicable to the Power sold hereunder prior to the Delivery Point(s)
which are in effect and at the rates that are in effect on the date that a
Transaction is entered into ("Seller's Taxes"). In the event Buyer is required
to remit any of Seller's Taxes, the amount thereof shall be deducted from any
sums becoming due to Seller hereunder. Seller shall indemnify, defend and hold
Buyer harmless from any liability against all Seller's Taxes. The Contract Price
does not include reimbursement for and Buyer is liable for and shall pay or
cause to be paid, or reimburse Seller if Seller shall have paid, all Taxes
applicable to the Power sold hereunder at and after the Delivery Point including
Taxes imposed by a taxing authority with jurisdiction over Buyer which are in
effect and at the rates that are in effect on the date that a Transaction is
entered into ("Buyer's Taxes"). Buyer shall indemnify, defend and hold Seller
harmless from any liability against all Buyer's Taxes.

        11.2    Cooperation.    Both Parties shall use reasonable efforts to
administer this Agreement and implement the provisions in accordance with their
intent to minimize Taxes.


ARTICLE 12
ARBITRATION


        Any dispute or need of interpretation arising out of this Agreement
shall be submitted to binding arbitration by one arbitrator qualified by
education, experience or training to render a decision upon the issues in
dispute and who has not previously been employed by either Party, and does not
have a direct or indirect interest in either Party or the subject matter of the
arbitration.

        Such arbitrator shall either be mutually agreed by the Parties within
thirty (30) days after written notice from either Party requesting arbitration,
or failing agreement, the arbitration shall be conducted by a panel of three
arbitrators having the qualifications set forth in the preceding sentence, one
to be selected by each Party and the third arbitrator to be selected by the two
arbitrators selected by the Parties. If either Party fails to notify the other
Party of the arbitrator selected by it within ten (10) days after receiving
notice of the other Party's arbitrator, or if the two arbitrators selected fail
to select a third arbitrator within ten (10) days after notice is given of the
selection of the second arbitrator, then such arbitrator shall be selected under
the expedited rules of the American Arbitration Association (the "AAA").

        Such arbitration shall be held in New York, New York. Each Party shall
divide equally the cost of the hearing, and each shall be responsible for their
own expenses and those of their counsel or other representative. The commercial
arbitration rules of the AAA shall apply to the extent not inconsistent with the
rules specified above.


ARTICLE 13
EVENTS OF DEFAULT


        13.1    Event of Default.    "Event of Default" means the occurrence of
any of the following events with respect to a Party (the "Defaulting Party", the
other Party being the "Non-Defaulting Party"):

        (a)  the Defaulting Party fails to make any payment which it is
obligated to make pursuant to this Agreement to the Non-Defaulting Party which
nonpayment continues for three (3) Business Days after written notice of such
default is given by the other Party;

        (b)  any representation or warranty of the Defaulting Party pursuant to
this Agreement shall prove to have been false or misleading in any material
respect when made or deemed made;

10

--------------------------------------------------------------------------------




        (c)  the Defaulting Party fails to observe and perform any other
covenant or obligation contained in this Agreement or the Transaction Summary
and such failure continues for at least five (5) Business Days after written
notice of such failure is given to the Defaulting Party; or

        (d)  the Defaulting Party

        (i)    makes a general assignment or arrangement for the benefit of its
creditors;

        (ii)  (A) files a petition or otherwise commences, authorizes, or
acquiesces in the commencement of a proceeding or cause under any bankruptcy or
similar law for the protection of creditors or (B) has such petition filed or a
proceeding commenced against it and, in the case of a petition filed or
proceeding commenced against it, such petition or proceeding results in a
judgment of insolvency or bankruptcy or the entry of any order for relief or the
making of an order for the winding-up or liquidation of such entity, or is not
dismissed, discharged, stayed or restrained within twenty (20) Business Days of
the filing or commencement thereof;

        (iii)  otherwise becomes bankrupt or insolvent (however evidenced);

        (iv)  fails or is unable or admits in writing its inability generally to
pay its debts as they become due;

        (v)  is dissolved (other than pursuant to a consolidation, acquisition,
amalgamation or merger);

        (vi)  has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, acquisition, amalgamation
or merger);

        (vii) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for all or substantially all of its assets;

        (viii)has a secured party take possession of all or substantially all of
its assets, or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all of
its assets and subject secured party maintains possession, or any such process
is not dismissed, discharged, stayed or restrained, in each case within 30 days
thereafter;

        (ix)  causes or is subject to any event with respect to it which, under
the applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (d)(i) to (viii) (inclusive); or

        (x)  takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the foregoing acts.

        13.2    Rights Under Agreement.    Except as otherwise provided herein,
each Party reserves to itself all rights, counterclaims, set-offs, and other
defenses which it is or may be entitled to arising from or out of the Agreement.

        13.3    Termination Upon Default.    Upon the occurrence of an Event of
Default, the Non-Defaulting Party shall have the right to terminate any
Transaction upon written notice to the Defaulting Party in addition to any other
right or remedy the Non-Defaulting Party may have under this Agreement or at
law, except as otherwise limited by this Agreement.


ARTICLE 14
MISCELLANEOUS


        14.1    Regulatory.    It is understood by the Parties that this
Agreement and performance hereunder is subject to all present and future valid
and applicable laws, orders, statutes, and regulations of courts

11

--------------------------------------------------------------------------------

or regulatory bodies (state or federal) having jurisdiction over EMMT,
Counterparty, or any Transaction hereunder. The rights of the Parties hereunder
to Schedule the purchase and sale of Power shall not be effective until all
Regulatory Approvals have been obtained; provided, however, that if Regulatory
Approvals are not issued by applicable governmental authorities by such
Transaction, either Party may terminate such Transaction without further
obligation or liability to the other Party.

        14.2    Authorizations.    The Parties hereto represent that they have
(or will have at the time of documentation of any Transaction and at the time of
delivery and receipt of Power thereunder) all requisite legal, corporate and
governmental authorizations necessary or proper to consummate such Transactions
and to consummate this Agreement, and that the persons signing this Agreement
and consummating Transactions hereunder have been duly authorized to do so.

        14.3    Notices.    Except as otherwise provided for in this Agreement,
any notice (except of an operational nature), request, demand, statement, or
payment provided for in this Agreement shall be confirmed in writing and shall
be made as specified below; provided, however, that notices of interruption may
be provided verbally, effective immediately and, upon request, confirmed in
writing. A notice sent by facsimile transmission shall be deemed received by the
close of the Business Day on which such notice was transmitted or such earlier
time as confirmed by the receiving Party, and notice by overnight mail or
courier shall be deemed to have been received two (2) Business Days after it was
sent or such earlier time as is confirmed by the receiving Party unless it
confirms a prior verbal communication in which case any such notice shall be
deemed received on the day sent. The addresses of the Parties are as follows:

NOTICES & CORRESPONDENCE:     Edison Mission Marketing & Trading, Inc.
160 Federal Street
Boston, MA 02110
Attn: Counsel, Electricity Trading
Telephone: (617) 912-6000
Facsimile: (617) 912-6001   EME Homer City Generation L.P.
440 South Lasalle, Suite 3500
Chicago, IL 60605
Attn: General Counsel/Vice President of
Business Management
Telephone: (312) 583-6000
Facsimile: (312) 583-4946
INVOICES:
 
  Edison Mission Marketing & Trading, Inc.
160 Federal Street
Boston, MA 02110
Attn: Accounting
Facsimile: (617) 912-5702   EME Homer City Generation L.P.
400 Soute Lasalle, Suite 3500
Chicago, IL 60605
Attn: Controller
Telephone: (312) 583-6000
Facsimile: (312) 583-4946
PAYMENTS:
 
  Fleet Bank
1 Federal St., Boston, MA 02210
ABA Routing No.: 011-500-010
Account Number: 056-225-6897
Account of: Edison Mission Marketing &
Trading, Inc.—Trade Account
Verification: Accounting
Facsimile: (617) 912-5702   United States Trust Company of New York
114 West 47th St., 25th Floor, New York, NY 10036
ABA Routing No.: 021001318
Account Number: 09039700
Account of: EME Homer City Generation,
L.P. Revenue Fund Account
Verification:
Facsimile:

or to such other address as EMMT or Counterparty shall from time to time
designate by letter properly addressed.

        14.4    Costs.    The prices stated herein include any and all costs
incurred by the Seller related to the electric energy transaction pursuant to
this Agreement including, but not limited to, Seller's

12

--------------------------------------------------------------------------------


transmission costs to the Delivery Point, Seller's fuel costs, Seller's
out-of-pocket costs (variable O&M), Seller's emission allowance costs, and new
and existing taxes of any nature imposed on the Seller up to and prior to the
Delivery Point.

        14.5    Expenses.    Buyer is responsible for all expenses at and
extending from the Delivery Point.

        14.6    Consent to Recording.    The Parties, and their respective
employees involved in such recordings, agree that each may electronically record
all telephonic conversations between them and that any such recordings may be
submitted in evidence to any court or in any proceedings for the purpose of
establishing any matters pertinent to any Transaction(s).

        14.7    Entirety.    This Agreement, the Exhibits hereto, and the
documentation of each Transaction hereunder pursuant to Article 2.1 constitute
the entire Agreement between the Parties hereto. There are no prior or
contemporaneous agreements or representations affecting the same subject matter
other than those herein expressed. Except for those matters which, in accordance
with Article 2.1 of this Agreement, may be resolved by verbal agreement between
the Parties and documented, it is further agreed that no amendment, modification
or change herein shall be enforceable, except as specifically provided for in
this Agreement, unless reduced to writing and executed by both Parties.

        14.8    GOVERNING LAW.    INCLUDING ANY COUNTERCLAIMS AND CROSS CLAIMS
ASSERTED IN SUCH ACTION, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF NEW YORK, WITHOUT REGARD TO THE LAW OF SUCH STATE
REQUIRING THE APPLICATION OF THE LAW OF ANOTHER STATE.

        14.9    Non-Waiver.    No waiver by either Party hereto of any one or
more defaults by the other in the performance of any of the provisions of this
Agreement, shall be construed as a waiver of any other default or defaults
whether of a like kind or different nature.

        14.10    UCC Applicability.    Except as otherwise provided for herein,
the provisions of the Uniform Commercial Code ("UCC") of the state whose laws
shall govern this Agreement shall be deemed to apply to all transactions and
electric power (both energy and capacity) shall be deemed to be "goods" for
purposes of the UCC. EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER EXPRESSLY
NEGATES ANY OTHER REPRESENTATION OR WARRANTY, WRITTEN OR ORAL, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY WITH
RESPECT TO THE MERCHANTABILITY OR FITNESS OF ELECTRIC POWER SOLD FOR ANY
PARTICULAR PURPOSE.

        14.11    Severability.    Except as otherwise stated herein, any
provision, article or section declared or rendered unlawful by a court of law or
regulatory agency with jurisdiction over the Parties, or deemed unlawful because
of a statutory change, will not otherwise affect the lawful obligations that
arise under this Agreement.

        14.12    Security.    Should either Party's creditworthiness or
financial responsibility become unsatisfactory to the other in its reasonably
exercised discretion at any time during which this Agreement is in effect, the
dissatisfied Party may require at its option either (i) the posting of a letter
of credit or (ii) cash prepayments or (iii) other security in a form acceptable
to it. If the Party in question fails to provide satisfactory assurances, the
dissatisfied Party shall have the right, with two (2) days written notice, to
(i) suspend performance until such assurances are made, and/or (ii) exercise any
remedy available at law or in equity (including, without limit, termination of
any Transaction or this Agreement).

        14.13    Set-off.    Each Party reserves to itself all rights, set-offs,
counterclaims and other remedies and/or defenses to which it is or may be
entitled arising from or out of this Agreement as a result of default by the
other Party. In the event of a default, all outstanding Transactions and the
obligations to

13

--------------------------------------------------------------------------------


make payment in connection therewith, under this Agreement may be offset against
each other, set-off or recouped therefrom.

        14.14    Headings.    The headings used for the Articles herein are for
convenience and reference purposes only and shall in no way affect the meaning
or interpretation of the provisions of this Agreement.

        14.15    Confidentiality.    The Parties shall keep the terms of this
Agreement and any Transaction confidential, except to the extent such
information must be disclosed for the purpose of effectuating any Transactions
or as may be required to be disclosed by regulatory bodies or to vested interest
owners or pursuant to the Homer City Financing Documents.

        14.16    Forward Contract.    The Parties acknowledge and agree that all
Transactions constitute "forward contracts" and that the Parties are "forward
contract merchants," as those terms are used in the United States Bankruptcy
Code, and that all Transactions hereunder, together with this Agreement, form a
single, integrated agreement.

        14.17.    Energy Sales Agreement.    The Parties acknowledge that they
are also parties to the Energy Sales Agreement, and that all transactions
between them regarding electric energy and capacity not explicitly covered by a
confirmation in accordance with this Agreement are subject to the terms and
conditions of the Energy Sales Agreement and the netback terms contained
therein; provided, however, that the transactions embodied in four
(4) confirmations dated September 24, 2001, the two (2) confirmations dated
November 28, 2001, the three (3) confirmations dated April 15, 2002, the
confirmation dated April 19, 2002, the confirmation dated May 1, 2002, and the
confirmation dated June 1, 2002, related to transactions between the Parties
which contemplated, in Special Conditions (1) the execution between the Parties
of a "Master (Umbrella) Agreement," shall be governed by this Agreement.

        14.18    Rights of EMMT Subject to Certain Other Agreements.    

        (a)  Any provision in this Agreement which, on its face, would create a
default for Homer City under the Homer City Financing Documents, shall be void
ab initio, provided that the remaining terms and conditions of this Agreement
shall remain in full force and effect. No Transaction shall be consummated
hereunder unless such Transaction would be permitted pursuant to the Homer City
Financing Documents.

        (b)  Prior to the date which is six (6) years and one (1) day after the
later of (i) the termination of the last of the Facility Leases in accordance
with its terms and (ii) the payment in full of all outstanding Rent (including
without limitation, Basic Lease Rent, Renewal Rent, Supplemental Rent and
Termination Value), EMMT will not (and will not permit any of its Subsidiaries
to) voluntarily (x) commence against, or join with any other Person in
commencing against, Homer City or any of its limited partners or general
partners any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States, any
state of the United States or the District of Columbia (collectively,
"Insolvency Proceedings"), (y) cause Homer City or any of its limited partners
or general partners to commence any Insolvency Proceedings with respect to Homer
City or any of its limited partners or general partners nor (z) consent to, or
facilitate, assist, encourage, support or take any other action in furtherance
of or for the purpose of effecting, any of the foregoing;

        (c)  In the event of any dissolution, winding up, liquidation,
arrangement, reorganization, adjustment, protection, relief or composition of
Homer City or its debts, whether voluntary or involuntary, in any bankruptcy,
insolvency, arrangement, reorganization, receivership, relief or other similar
case or proceeding under any federal or state bankruptcy or similar law or upon
an assignment for the benefit of creditors or any other marshaling of the assets
and liabilities of Homer City or otherwise, the Owner Lessors and each other
Lease Financing Party shall be entitled to receive indefeasible payment in full
of the Rent (including without limitation, Basic Rent, Termination Value

14

--------------------------------------------------------------------------------


and Supplemental Rent) and all other amounts under any of the Operative
Documents, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, including without limitation all
fees, expenses, indemnities, expense reimbursement obligations and all other
obligations and liabilities of Homer City under the Operative Documents (such
obligations being, collectively, the "Senior Debt") before EMMT is entitled to
receive (by way of payment, offset or otherwise) all or any portion of any
indebtedness and other liabilities (including without limitation any claims for
liquidated damages or breach of contract) of Homer City now or hereafter owing
to EMMT (collectively, the "Subordinated Debt") and any payment or distribution
of any kind (whether in cash, property or securities) that otherwise would be
payable or deliverable upon or with respect to such Subordinated Debt in any
such case, proceeding, assignment, marshaling or otherwise (including any
payment that may be payable by reason of any other indebtedness of Homer City
being subordinated to payment of the Subordinated Debt) shall be paid or
delivered directly to the Collateral Agent (for deposit into the Revenue
Accounts under each Participation Agreement (in each case, in an amount equal to
such Owner Lessor's Percentage thereof)) for application (in the case of cash)
to, or as collateral (in the case of non-cash property or securities) for, the
payment or prepayment of the applicable Senior Debt until such Senior Debt shall
have been indefeasibly paid in full in cash.

        14.19    Special Termination Event.    This Agreement shall terminate at
such time as EMMT ceases to be an Affiliate of Homer City or upon the exercise
of remedies following the occurrence of a Lease Event of Default; provided, that
no Transaction under this Agreement shall be terminated upon the exercise of
remedies to the extent (but only to the extent) that EMMT has, in reliance on
this Agreement and prior to the Owner Participant giving notice to Homer City of
the occurrence of a Lease Event of Default (which notice shall not be given
prior to the occurrence of a Lease Event of Default or continue to be effective
following the cure by Homer City of such Lease Event of Default), entered into a
Transaction with an unrelated third party pursuant to which EMMT has agreed to
sell to, or acquire from, such third party the Product which EMMT had contracted
to acquire from, or sell to, Homer City pursuant to this Agreement (or which
EMMT, promptly after entering into such Transaction with such unrelated third
party, contracts to acquire from, or sell to, Homer City pursuant to this
Agreement).

        14.20    Risk Management Guidelines.    The Transactions will be entered
into according to the guidelines established and amended from time to time (the
"Risk Management Guidelines") by the Americas Operating, Commercial, Risk
Management Committee, which includes senior officers and representatives of both
EMMT and Homer City. EMMT shall be required to use commercially reasonable care
in developing and executing Transactions so as to comply with the Risk
Management Guidelines.

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in
duplicate originals to be effective as of the day and year first written above.


EME Homer City Generation L.P.
Edison Mission Marketing & Trading, Inc.
By:
MISSION ENERGY WESTSIDE, INC.,
As General Partner
 
 
 
By:
/s/  JOHN FINNERAN      

--------------------------------------------------------------------------------

John Finneran
By:
/s/  PAUL D. JACOB      

--------------------------------------------------------------------------------

Paul D. Jacob   Title: Vice President   Title: President

15

--------------------------------------------------------------------------------




EXHIBIT A


[LOGO]

Fax Date:


To:
 
 
 
 
EME Homer City
Generation, L.P.
Attn:                                         
                                                        Fax:


--------------------------------------------------------------------------------

TRANSACTION SUMMARY

Subject to Master Agreement Between the Companies

        The following memorializes the terms of a transaction agreed to by EMMT
Trader Name, Edison Mission Marketing & Trading, Inc. ("EMMT"), and [N/A] EME
Homer City Generation L.P. ("Homer City") on Trade Date.

Seller:  
Buyer:
  Agree Date: Trade Date EMMT Ref. No.:   Term: Flow Date Start—Flow Date End
Type:  

Schedule, Quantity, and Price

Term   Quantity (MW)   Price (US$)   Deliver To Flow Date Start—Flow Date End  
Quantity MW        


Additional Terms

Damages

        Damages for Non-Performance

(1)For a firm transaction, if the Buyer fails to schedule and/or receive the
Quantity, where such failure was not excused by a physically caused
uncontrollable force or by Seller, Buyer shall pay Seller (on the date payment
would otherwise be due under this transaction) an amount for each MWh of such
deficiency equaling the sum of: (i) the price reflected herein minus (ii) the
price at which Seller is, or would be able, to sell or otherwise dispose of
comparable supplies of power in a commercially reasonable manner (adjusted to
reflect differences in transmission costs, if any); provided, however, if the
amount determined in the preceding clause is negative, then the amount shall be
equal to zero for purposes of calculating the deficiency payment.

(2)For a firm transaction, if the Seller fails to schedule and/or deliver the
Quantity, where such failure was not excused by a physically caused
uncontrollable force or by Buyer, Seller shall pay Buyer (on the date payment
would otherwise be due under this transaction) an amount for each MWh of such
deficiency equaling the sum of: (i) the price at which Buyer is, or would be
able to, purchase or otherwise receive comparable supplies of power in a
commercially reasonable manner (adjusted to reflect difference in transmission
costs, if any)

16

--------------------------------------------------------------------------------

minus (ii) the Price reflected herein; provided, however, if the amount
determined in the preceding clause is negative, then the amount shall be equal
to zero for purposes of calculating the deficiency payment.

(3)Both Parties hereby stipulate that the payment obligations set forth above
are reasonable in light of the anticipated harm and the difficulty of estimation
or calculation of actual damages and each Party hereby waives the right to
contest such payments as an unreasonable penalty.

(4)Should either Party's creditworthiness, financial responsibility, or
performance become unsatisfactory to the other in its reasonably exercised
discretion at any time during which this Transaction is in effect, the
dissatisfied Party may require at its option either (i) the posting of a letter
of credit or (ii) cash prepayments or (iii) other security in a form acceptable
to it. If the party in question fails to provide satisfactory assurances, the
dissatisfied Party shall have the right, with (2) days written notice, to
(i) suspend performance until such assurances are made, and/or(ii) exercise any
remedy available at law or in equity (including, without limit, termination of
this Transaction).

Delivery Point

        [Point of Delivery}

Schedule Requirements

        Parties to preschedule according to their respective scheduling
obligations.

Consent

        The Parties agree that each may electronically record all telephonic
conversations between them and that any such recordings may be submitted in
evidence to any court or in any proceedings for the purpose of establishing any
matters pertinent to any Transaction.

Payments to be made in funds that are available by the Due Date.

Regards,

        By: [EMMT Authorized Representative]

        Title:

        Date:

        If you do not agree with the above, please contact [Allison Sutcliffe,
Operations Analyst, at (617) 912-5943 by voice, or (617) 912-5701] by fax.

17

--------------------------------------------------------------------------------




EXHIBIT B



EDISON MISSION MARKETING & TRADING, INC.

FERC RATE SCHEDULE NO. 1


        1.    Availability:    Edison Mission Marketing & Trading, Inc. ("EMMT"
or "Seller") makes electric energy and capacity available under this rate
schedule to any purchaser for resale, except as prohibited by paragraph 5 below.
Seller also makes available ancillary services that have been sold to Seller at
market-based rates pursuant to a rate schedule that has been accepted for filing
by the Federal Energy Regulatory Commission, to any purchaser except as
prohibited by paragraph 5 below.

        2.    Applicability:    This schedule is applicable to all sales of
energy or capacity and all sales of ancillary services by Seller not otherwise
subject to a particular rate schedule of Seller.

        3.    Rates:    All sales shall be made at rates established by
agreement between Seller and the purchaser.

        4.    Other Terms and Conditions:    All other terms and conditions
shall be established by agreement between Seller and the purchaser.

        5.    Affiliate Sales Prohibited:    No sale may be made pursuant to
this rate schedule to Southern California Edison Company or any other franchised
electric utility affiliate of Seller, except for such sales as may be made
through a power exchange, through a bid price market coordinated by an
independent system operator, or unknowingly through an unaffiliated third party;
and no energy, capacity, or ancillary services purchased from such a franchised
electric utility affiliate may be sold under this rate schedule, except for such
energy, capacity, or services as may be purchased through a power exchange,
through a bid price market coordinated by an independent system operator, or
unknowingly through an unaffiliated third party.

        6.    Reassignment of Transmission:    EMMT may reassign transmission
capacity that it has reserved for its own use at a price not to exceed the
highest of: (1) the original transmission rate paid by EMMT; (2) the applicable
transmission provider's maximum stated firm transmission rate on file at the
time of the transmission reassignment; or (3) EMMT's opportunity costs, capped
at the applicable transmission provider's cost of expansion at the time of the
sale to the eligible customer. EMMT will not recover opportunity costs in
connection with reassignments without making a separate filing under section 205
of the Federal Power Act. Except for the price, the terms and conditions under
which the reassignment is made shall be the terms and conditions governing the
original grant by the transmission provider. Transmission capacity may only be
reassigned to a customer eligible to take service under the transmission
provider's open access transmission tariff or other transmission rate schedules.
EMMT will report the name of the assignee in its quarterly reports.

        7.    Effective Date:    This rate schedule is effective on and after
the earlier of either the date of acceptance for filing by the Federal Energy
Regulatory Commission or February 5, 1999.

18

--------------------------------------------------------------------------------





EXHIBIT C



EME HOMER CITY GENERATION L.P.

FERC RATE SCHEDULE NO. 1


        1.    Availability:    EME Homer City Generation, L.P. ("EMEHCG") will
make wholesale capacity, energy, and ancillary services from the Homer City
Electric Generating Station available under this rate Schedule as follows:

        (a)    Electric Capacity and Energy:    EMEHCG may sell Electric
Capacity and Energy from the Homer City Electric Generating Station to any
purchaser for resale, except as prohibited in paragraph 5.

        (b)    Ancillary Services:    EMEHCG may sell the Ancillary Services of
Spinning Reserve, 10-minute Non-Spinning Reserve, 30-minute Reserve, and
Regulation from the Homer City Electric Generating Station to the New York ISO
or the PJN ISO or to any purchaser for self-supply or resale within the control
areas of New York ISO or PJM ISO, except as prohibited in paragraph 5.

        (c)    EMEHCG Discretion:    The determination as to whether to enter
into agreements under this Tariff shall be made at EMEHCG's sole discretion.
EMEHCG reserves the right to require a demonstration of creditworthiness to
EMEHCG's satisfaction of any agreement under this Tariff.

        2.    Applicability:    This schedule is applicable to all wholesale
sales of Electric Capacity, Energy, Spinning Reserve, 10-minute Non-Spinning
Reserve, 30-Minute Reserve, and/or Regulation by EMEHCG from the Homer City
Electric Generating Station not otherwise subject to a particular rate schedule
of EMEHCG.

        3.    Rates:    all sales shall be made at rates established by
agreement between the purchaser and EMEHCG. EMEHCG may agree to have its rates
determined by competitive bidding.

        4.    Other Terms and Conditions:    All other terms and conditions
shall be established by agreement between the purchaser and EMEHCG.

        5.    Franchised Utility Affiliate Sales Prohibited:    No sales may be
made pursuant to this Rate Schedule to a public utility with a franchised
electric service area that is owned or controlled by, under common ownership or
control with, or that controls or owns EMEHCG except pursuant to a separate
filing under Section 205 of the Federal Power Act.

        6.    Effective Date:    This Rate Schedule shall be effective on the
date specified by the Federal Energy Regulatory Commission.

19

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.35



POWER PURCHASE AND SALE AGREEMENT between EME Homer City Generation L.P. and
Edison Mission Marketing & Trading, Inc.
TABLE OF CONTENTS
POWER PURCHASE AND SALE AGREEMENT
WITNESSETH
ARTICLE 1. DEFINITIONS
ARTICLE 2. TRANSACTIONS AND COMMITMENTS OF THE PARTIES
ARTICLE 3 QUANTITY AND INTERRUPTIONS OF FIRM TRANSACTIONS
ARTICLE 4. DELIVERY POINTS AND RELIABILITY GUIDELINES
ARTICLE 5 PRICE
ARTICLE 6 TERM
ARTICLE 7. RECORDS AND BILLING
ARTICLE 8 LIMITATION OF LIABILITY
ARTICLE 9 ASSIGNMENT AND SUCCESSION
ARTICLE 10. FORCE MAJEURE
ARTICLE 11 TAXES
ARTICLE 12 ARBITRATION
ARTICLE 13 EVENTS OF DEFAULT
ARTICLE 14 MISCELLANEOUS

EXHIBIT A



Additional Terms

EXHIBIT B



EDISON MISSION MARKETING & TRADING, INC. FERC RATE SCHEDULE NO. 1

EXHIBIT C



EME HOMER CITY GENERATION L.P. FERC RATE SCHEDULE NO. 1
